Citation Nr: 0213611	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  02-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.

(The issues of entitlement to service connection for a low 
back disorder and an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) will be the 
subject of a later decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.  He served in combat in the Republic of 
Vietnam.  He received the National Defense Service Medal, 
Purple Heart Medal, Combat Action Ribbon, and Vietnam 
Campaign Medal with device, among other awards and 
decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO granted the claim of 
entitlement to service connection for tinnitus and assigned a 
10 percent disability evaluation, effective from September 
12, 2000.  

The veteran provided oral testimony at the RO before the 
undersigned Member of the Board in June 2002; a transcript 
has been associated with the claims file.

In regard to the claims of entitlement to service connection 
for a low back disorder and an initial evaluation in excess 
of 10 percent for PTSD, the Board finds that further 
development is required.  Recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence without remanding.  See 67 Fed. Reg. 3,099-3,016 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304).  When the development is completed and 
the veteran has had an opportunity to respond, the Board will 
prepare a separate decision addressing these issues.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.).

In this decision, the Board has re-characterized the issue as 
to tinnitus, which had been certified on appeal as simply an 
increased-rating issue,in order to comply with the decision 
of the United States Court of Appeals for Veteran Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been accomplished.

2.  Tinnitus is rated as 10 percent disabling, which is the 
maximum rate allowable under the Rating Schedule.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for any clinical 
findings of a disorder of the ears.  However, on a pre-
induction report of medical history dated in June 1967, the 
veteran indicated that he had had ear, nose, or throat 
trouble.

In September 2000 the veteran filed a claim of entitlement to 
service connection for bilateral tinnitus.

In October 2000 a VA audiometric examination was conducted.  
The examination report shows that the veteran complained of 
bilateral hearing loss and bilateral periodic tinnitus.  He 
reported that he was exposed to excessive noise from mortars, 
small arms, and rockets for nineteen months while on two 
tours in Vietnam.  There was one specific event whn a truck 
exploded while the veteran was on the back of it.  He stated 
that he noticed hearing loss and tinnitus immediately for a 
period of time, and had noticed the presence of tinnitus 
since the explosion.  He described the tinnitus as a 
bilateral periodic high-pitched ringing sound that was 
greater in his left ear.  He reported that it occurred only 
once or twice per week.

Upon diagnostic and clinical testing, there was no discharge 
in either ear.  Tympanograms were within normal limits 
bilaterally.  Pure tone air conduction and bone conduction 
thresholds were within normal limits bilaterally.  The 
examiner's clinical impression, in pertinent part, was 
tinnitus.

In August 2001 the RO granted entitlement to service 
connection for tinnitus and assigned an evaluation of 10 
percent, effective September 12, 2000.  The veteran timely 
filed notice of disagreement and a substantive appeal as to 
the RO's determination, and contended that his bilateral 
tinnitus disability warranted a higher evaluation than the 10 
percent that had been assigned.

At his Travel Board hearing in June 2002, the veteran 
testified that the ringing in his ears prevented him from 
sleeping at night.  Hearing Transcript (Tr.), pp. 7-8.  He 
stated that he would hear a ringing in both ears.  Tr., p. 
21.

II.  Applicable Law

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

38 C.F.R. § 4.87, Diagnostic Code 6260, which rates recurrent 
tinnitus, provides only one rating, 10 percent, for that 
disability.  A note to that code provides that a separate 
rating for tinnitus may be combined with a rating under 
diagnostic codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports a rating under one of those 
diagnostic codes. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of [the 
veteran's] earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 
4 Vet. App. 225 (1993).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2001).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity, with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Preliminary Matter -- Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

Through the issuance of the various determinations during the 
pendency of this appeal, the veteran has been placed on 
notice of the laws and regulations pertaining to an 
evaluation of tinnitus, including extraschedular 
consideration.  

Through the rationales provided in the above-mentioned 
determinations, the veteran was provided with notice of what 
was needed to substantiate his claim. 

The duty to assist has been satisfied because the VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  His service medical 
records have been obtained.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  The veteran was 
afforded a VA examination in October 2000, which is 
considered to be adequate for rating purposes, and no further 
development in this regard is therefore necessary.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2 (2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Initial Evaluation in excess of 10 percent for Tinnitus

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.

The veteran essentially claims that his bilateral tinnitus is 
more severe than the current disability evaluation would tend 
to suggest.

As noted above, 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, 
which rates recurrent tinnitus, provides only one rating, 10 
percent, for that disability.  A note to that code provides 
that a separate rating for tinnitus may be combined with a 
rating under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic codes, except when tinnitus supports a rating 
under one of those codes.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Hence, the Board 
may, by law, grant only the maximum rating for a disability 
provided by the rating schedule.  In this case that rating is 
10 percent, which is the current rating for the veteran's 
bilateral tinnitus.

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  

Service connection for tinnitus was established as directly 
related to military service based on acoustic trauma.  The RO 
assigned a 10 percent disability evaluation, which is the 
maximum assignable evaluation for the veteran's tinnitus 
disability.  As 10 percent is the maximum evaluation under DC 
6260, and there is no other diagnostic code which the Board 
can consider for a higher evaluation, the veteran's claim for 
an increased evaluation for his service-connected tinnitus 
must be denied. 

Thus, the Board concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See Cromley v. 
Brown, 7 Vet. App. 376, at 378 (1995) (10% is the highest 
level possible under the regulations for tinnitus).  See also 
Smith v. Brown, 7 Vet. App. 255, at 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear for a total of 20 percent).

The Secretary of Veterans Affairs has recently issued a 
notice of proposed rulemaking to clarify that there is no 
medical or legal basis for the assignment of a 10 percent 
rating for each ear where service connection has been granted 
for tinnitus, whether the disability is perceived in one ear, 
in both ears, or in an indeterminate site in the head.  67 
Fed. Reg. 59,033 (Sept. 19, 2002).

The Board has reviewed the record in detail, and cannot 
identify any period during the pendency of this appeal in 
which higher a evaluation could be warranted for the 
veteran's bilateral tinnitus disability.  See Fenderson, 
supra.  Therefore, the benefit sought on appeal is denied.

The Board observes that, in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board, however, is 
still obligated to seek all issues that are essentially 
raised from a liberal reading of documents or testimony of 
record, and to identify all potential theories of entitlement 
to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
In the issue at hand, the Board notes that the RO provided 
the criteria for assignment of an extraschedular rating, but 
did not grant an increased rating for tinnitus on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As noted above, in the unusual case where the schedular 
ratings are found to be inadequate, an extra-schedular rating 
may be assigned commensurate with impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  As to 
the veteran's tinnitus disability, the Board cannot conclude 
that the disability picture is so unusual or exceptional, 
with such related factors as frequent hospitalization or 
marked interference with employment, as to render impractical 
the application of the regular rating criteria.

The Board finds that the veteran's tinnitus disability does 
not markedly interfere with any employment endeavor of the 
veteran, nor has it required frequent inpatient medical care.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for tinnitus.  The 
Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

